UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7585


MARCUS L. WATTS,

                Petitioner - Appellant,

          v.

WARDEN LIEBER CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

ALAN WILSON,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.       Joseph F. Anderson, Jr.,
District Judge. (6:12-cv-01211-JFA)


Submitted:   December 10, 2013              Decided:   December 27, 2013


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus L. Watts, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Brendan McDonald, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Marcus L. Watts seeks to appeal the district court’s

orders    accepting         the     recommendation       of    the     magistrate      judge,

denying his 28 U.S.C. § 2254 (2006) petition as untimely, and

denying his motion to alter or amend judgment.                              The orders are

not    appealable          unless    a   circuit     justice         or   judge      issues   a

certificate      of    appealability.              See   28    U.S.C.       § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    § 2253(c)(2)         (2006).        When,      as    here,     the   district

court denies relief on procedural grounds, the prisoner must

demonstrate         both    “(1) ‘that     jurists       of    reason       would     find    it

debatable      whether       the     petition      states      a    valid    claim     of    the

denial    of    a    constitutional        right’        and       (2) ‘that    jurists       of

reason would find it debatable whether the district court was

correct in its procedural ruling.’”                      Rose v. Lee, 252 F.3d 676,

684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

               We have independently reviewed the record and conclude

that Watts has not made the requisite showing.                            Not only did the

one-year limitations period for his federal habeas claim expire

before he filed his state habeas petition, but he also waited

over two-and-a-half years after his state petition was dismissed

before filing his § 2254 petition.                       And as the district court

                                               3
correctly determined, Watts is not entitled to equitable tolling

because he has failed to show “(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance”

beyond his control prevented him from filing on time.               Holland

v. Florida, 130 S. Ct. 2549, 2562 (2010).         Accordingly, we deny

his motion for a certificate of appealability, deny his motion

for appointment of counsel, and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                  DISMISSED




                                     4